Case 6:18-cv-01069-RBD-LRH Document 157 Filed 08/25/20 Page 1 of 2 PagelD 3704

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
ORLANDO DIVISION
JOHN DOE,
Plaintiff,
Vv. CASE NO.: 6:18-cv-01069-Orl-37KRS
ROLLINS COLLEGE,

Defendant.
/

 

NOTICE OF SERVING PROPOSAL FOR SETTLEMENT
Defendant, Rollins College (“Rollins”), hereby gives notice that on this date it served a
proposal for settlement,on Plaintiff pursuant to Section 768.79, Florida Statutes.

Dated thise%.)_ day of August 2020.

Respectfully submitted,

ALEXANDER DEGANCE BARNET va A.
ff ¥ AW
ark G. A ee nk
Florida B ‘Surf.
E-mail: mark.alexander@adblegal.com
Kelly DeGance
Florida Bar No. 0606022
E-mail: kelly.degance@adblegal.com
Samantha Giudici Berdecia
Florida Bar No. 0058667
E-mail: samantha.giudici@adblegal.com
E-mail: mailbox@adblegal.com
1500 Riverside Avenue
Jacksonville, FL 32204
(904) 345-3277 Telephone
(904) 345-3294 Facsimile

N

Attorneys for Defendant

{00382487 1}
Case 6:18-cv-01069-RBD-LRH Document 157 Filed 08/25/20 Page 2 of 2 PagelD 3705

CERTIFICATE OF SERVICE
Wa
I hereby certify that on August CO) , 2020, I electronically filed the foregoing with the
Clerk of Court by using the CM/ECF system, which will send notice of this filing to: Joshua Adam
Engel, Engel and Martin, LLC, 4660 Duke Drive, Ste 101, Mason, Ohio 45040

(engel@engelandmartin.com) and Bertha L. Burruezo and Carlos J. Burruezo, 941 Lake Baldwin

Lane, Orlando, Florida 3281-6438 (bertha@burruezolaw.com; carlos@burruezolaw.com).

Ary dg LZ

{00382487 1} 2
